DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to RCE to 15/570,088 filed on 11/09/2020.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/09/2020 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 7-9, 11-17 and 19-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujita (US 20110258848) in view of Bauvin (US 2012/0082788).

Regarding claim 5, Fujita teaches:
A controller (Item 6) configured to operate a plurality of machines each machine using a servo motor (X-axis motor and Z-axis motor) and a motor speed controller (Items 5X, 5Z and 7. See para 0032, 0033 and 0036) coupled to the servo motor, each servo motor being configured to rotate a respective one of the plurality of machines (Abstract: a plurality of moving members driven by motors), the motor speed controller incorporating a regenerative braking system (Abstract: a regenerative power produced when each of the motors is decelerated), the controller being adapted to synchronise the servo motors to achieve overlap of the acceleration phases of some of the machines with the deceleration phases of other of the machines (Abstract and Fig. 3 shows overlap between the acceleration and deceleration phases. See para 0036-0038 and 0040), whereby the synchronizing the servo motors enables the regenerative braking systems to redistribute electrical power between the machines. (See para 0014 and 0043; Fig. 5 also shows acceleration and deceleration of Y-axis member -Para 0051),
   wherein, the controller is further adapted to control a first machine of the plurality of machines to achieve a first rate of rotation and to control a second machine of the plurality of machines to achieve a second rate of rotation, and wherein the controller is further adapted to control a second machine of the plurality of machines to achieve a second rate of rotation (para 0015-0016 teaches that there’s harmonization control to synchronize the deceleration timing of the other moving member with the acceleration timing of the one moving member. Further, in the abstract, it is stated that the control section begins to start and accelerate one of the two moving members in synchronized relation with the timing of beginning to decelerate and stop the other moving member; therefore, the control section starts and accelerates the one of the two moving members, therefore based on the change of the first rate of rotation of the first member, changes the rate of the other/second moving member by decelerating and stopping it).
Fujita doesn’t explicitly teach the machine or moving member being a can internal spray.
However, Bauvin teaches a method of coating a surface of a hollow body, for instance, a bottle (see para 0003-0004).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the idea of spraying the surface of a bottle of Bauvin by utilizing the apparatus of Fujita in order to use the bottle for pharmaceuticals or cosmetics, such as perfumes (see Baudin para 0002).

Regarding claim 9, Fujita teaches:
A system comprising: 
a plurality of machines, each one of the machines including a servo motor (X-axis motor and Z-axis motor) and a motor speed controller (Items 5X, 5Z and 7. See para 0032, 0033 and 0036) coupled to the servo motor, each servo motor being configured to rotate a respective one of the plurality of machines (Abstract: a plurality of moving members driven by motors), the motor speed controller incorporating a regenerative braking system (Abstract: a regenerative power produced when each of the motors is decelerated); and 
a controller (item 6) configured to operate the machines, the controller being adapted to synchronise the servo motors to achieve overlap of the acceleration phases of the machines with the deceleration phases of other of the machines (Abstract and Fig. 3 shows overlap between the acceleration and deceleration phases. See para 0036-0038 and 0040), whereby the synchronizing the servo motors enables the regenerative braking systems to redistribute electrical power See para 0014 and 0043; Fig. 5 also shows acceleration and deceleration of Y-axis member -Para 0051).
  	 wherein, the controller is further adapted to control a first machine of the plurality of machines to achieve a first rate of and to control a second machine of the plurality of machines to achieve a second rate of rotation (para 0015-0016 teaches that there’s harmonization control to synchronize the deceleration timing of the other moving member with the acceleration timing of the one moving member. Further, in the abstract, it is stated that the control section begins to start and accelerate one of the two moving members in synchronized relation with the timing of beginning to decelerate and stop the other moving member; therefore, the control section starts and accelerates the one of the two moving members, therefore based on the change of the first rate of rotation of the first member, changes the rate of the other/second moving member by decelerating and stopping it).
Fujita doesn’t explicitly teach the machine or moving member being a can internal spray.
However, Bauvin teaches a method of coating a surface of a hollow body, for instance, a bottle (see para 0003-0004).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the idea of spraying the surface of a bottle of Bauvin by utilizing the apparatus of Fujita in order to use the bottle for pharmaceuticals or cosmetics, such as perfumes (see Baudin para 0002).

Regarding claims 8 and 12, Fujita teaches:
The controller according to claim 5, the controller being either a central controller or controller distributed across the machines (Fig. 1 charge controller 6 appears to be either a central controller or controller distributed across the machines since it is connected to almost every component of the apparatus).

Regarding claim 13, Fujita teaches:
A method of operating a plurality of machines, each one of the machines having a servo motor (X-axis motor and Z-axis motor) and a motor speed controller (Items 5X, 5Z and 7. See para 0032, 0033 and 0036) coupled to the servo motor each servo motor being configured to rotate a respective one of the plurality of machines (Abstract: a plurality of moving members driven by motors), the method comprising: 
(a) accelerating each one of the servo motors such that each servo motor has an acceleration phase (Fig. 3 shows acceleration phases; see para 0036-0038 and 0040), a first machine of the plurality of machines achieves a first rate of rotation, and a second machine of the plurality of machines achieves a second rate of rotation, (para 0015-0016); 
(b) decelerating each one of the servo motors such that each servo motor has a deceleration phase Fig. 3 shows deceleration phases; see para 0036-0038 and 0040); 
(c) synchronising the acceleration (a) and deceleration (b) of the servo motors in order to achieve overlap of the acceleration phases of some of the machines with the deceleration phases of other of the machines (Fig. 3 shows overlap between the acceleration and deceleration phases. See para 0036-0038 and 0040);
(d) changing the second rate of rotation of the second can internal spray machine due to a change in the first rate of rotation of the first can internal spray machine (Abstract and [0015]-[0016]); and
(e) providing electrical power from regenerative braking systems of the machines in a deceleration phase to the machines in an acceleration phase (See para 0014 and 0043; Fig. 5 also shows acceleration and deceleration of Y-axis member -Para 0051).  

However, Bauvin teaches a method of coating a surface of a hollow body, for instance, a bottle (see para 0003-0004).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the idea of spraying the surface of a bottle of Bauvin by utilizing the apparatus of Fujita in order to use the bottle for pharmaceuticals or cosmetics, such as perfumes (see Baudin para 0002).

Regarding claims 7, 11 and 17 Fujita doesn’t explicitly teach:
A controller according to claim 5, wherein the can internal spray machines each comprise an indexing mechanism, the indexing mechanism comprising the servo motor.  
However, Bauvin teaches in para 0079 a table interpreted as an indexing mechanism comprising the function of the motor.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the indexing mechanism of Bauving by utilizing the apparatus of Fujita in order to control the spray nozzle from a safety point of view by reducing the risk of untimely spraying toward the user and to make it possible to direct the spray continuously in a predefined direction compatible with operator safety (see 0070).

Regarding claim 14, Fujita teaches:
The method of claim 13 further comprising the step of, after the decelerating step, pausing the servo motors for a dwell period (col 7 ll.1-5: delaying acceleration of the traveling vehicles; which is a pause).  

Regarding claim 15, Fujita teaches:
The method of claim 13 wherein the providing step (d) is performed without energy storage (col. 1 line 66- col. 2 line 10: the transfer of energy is from the decelerating vehicle to the accelerating vehicle right away so there’s no storage of energy).

Regarding claim 16, Fujita teaches:
The controller according to claim 5, wherein each one of the plurality of can internal spray machines is configured to rotate a can to a processing area independently of the rotation of each of the other plurality of internal spray machines ([0005]: respective motors are provided and controlled by a control section to drive moving members independently) such that each can is rotated by a single one of the plurality of spray machines (Abstract: a plurality of moving members driven by motors).

Regarding claims 19, 22 and 24, Fujita teaches:
The controller according to claim 5, wherein the controller is further configured to operate the plurality of can internal spray machines to undergo up to 420 acceleration and deceleration cycles per minute (Abstract: accelerate and deceleration).

Regarding claims 20, 23 and 25, Fujita teaches:
The controller according to claim 5, wherein the controller is further configured to adjust the first rate of rotation of the first can internal spray machine based on the second rate of rotation of the second can internal spray machine (Abstract: two moving members moved and the controller  begins to accelerate one of the two moving members in synchronized relation with a timing of beginning  to decelerate the other moving member; thus one rate of a plurality of machines is based on the rate of the second of machines, para 0015-0016).

Regarding claim 21, Fujita teaches:
The controller according to claim 5, wherein each servo motor of each can internal spray machine is individually controlled by their respective motor speed controller (Fig. 1 shows that each motors are driven by motor amplifier).

Regarding claim 26, Fujita teaches:
The controller according to claim 5, wherein the controller is further adapted to synchronize the servo motors to achieve overlap of acceleration phases of multiple of the plurality of the can internal spray machines with a deceleration phase of a single one of the can internal spray machines (para 0016 states that where a time difference exists, the freedom of controlling the respective moving members can be increased and therefore, there would be plurality of machines which would coincidentally have at least two in deceleration or acceleration at the same time while one of the rest would be on opposing direction).  

Regarding claim 27, Fujita teaches:
The controller according to claim 5, the controller is adapted to control the first can internal spray machine to achieve the first rate and to control the second can internal spray machine to achieve the second rate in response to a change in rate of other can internal spray machines of the plurality of can internal spray machines (para 0015 states that the control section performs harmonization control to synchronize the deceleration timing of the other moving member with the acceleration timing of the one moving member or to make the deceleration of the other moving member and the acceleration of the one moving member become approximately equal amounts or strength with opposite signs of plus and minus).

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujita (US 20110258848) in view of Bauvin (US 2012/0082788) further in view of Ogawa (US 8,612,110).

Regarding claim 18 Fujita teaches:
A method according to claim 10, wherein the step of synchronising step (d)  comprises synchronising the servo motors in order to achieve optimal overlap between acceleration and deceleration phases of the machines (See para 0014 and 0043; Fig. 5 also shows acceleration and deceleration of Y-axis member -Para 0051).
None of Fujita nor Bauvin explicitly teach:
achieving substantially maximum energy transfer from decelerating to accelerating machines.
However, Ogawa teaches achieving substantially maximum energy transfer from decelerating to accelerating machines (col. 1 line 66- col. 2 line 7: the traveling vehicle system causes the first traveling vehicles to decelerate and the second traveling vehicles to accelerate at the same time in order to use the regenerative electric power generated by the decelerating first traveling vehicles to accelerate the second traveling vehicles. Accordingly, the traveling vehicle system suffers no loss of power and efficient use of the regenerative electric power; thus if no loss of power and efficient use of regenerative power, then maximum transfer of energy from decelerating to accelerating machines).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the achievement of maximum energy transfer from decelerating to accelerating machines of Ogawa into the structure of Bauvin in order 

Response to Arguments
Applicant’s arguments with respect to claims have been considered but they are not persuasive. 

Applicant has argued that:
Page 10 of 13, Independent claims 5, 9 and 13 have been amended to recite a new limitation “wherein the controller is further adapted to change the second rate of rotation of the second can internal spray machine due to a change in the first rate of rotation of the first can internal spray machine”. Following on page 11 Applicant continue to argue that Fujita only discloses a harmonization control between acceleration and deceleration phases (Fujita 0053- 0054). Therefore, Applicant argues that Fujita fails to describe changing a rate (e.g. speed) of the single mounting apparatus in any direction.
However, Examiner disagrees: Fujita teaches for instance in para 0015-0016 that there’s harmonization control to synchronize the deceleration timing of the other moving member with the acceleration timing of the one moving member. Further, in the abstract, it is stated that the control section begins to start and accelerate one of the two moving members in synchronized relation with the timing of beginning to decelerate and stop the other moving member; therefore, the control section starts and accelerates the one of the two moving members, therefore based on the change of the first rate of rotation of the first member, changes the rate of the other/second moving member by decelerating and stopping it. Therefore, there’s changing rate of the moving members in Fujita. 

Applicant also argues the motivation of combining the two references.

Bauvin clearly discloses coating a surface of a hollow body and a hollow body may be interpreted as a can; and the coating of a surface of a hollow body is provided in the same general environment of machines for mounting components and driving them by motors. Therefore, it would be obvious to a person skilled in the art to combine the two arts.

Therefore, the application is not in condition for allowance. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZEMENAY T TRUNEH whose telephone number is (571)270-7279.  The examiner can normally be reached on Mon-Fri 9:00 am- 5:00 pm EST IFW.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 






/ZEMENAY T TRUNEH/               Examiner, Art Unit 2846                                                                                                                                                                                                        2/13/2021
/KAWING CHAN/Primary Examiner, Art Unit 2846